Citation Nr: 1504938	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  11-30 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic necrotizing lymphadenitis, to include as due to exposure to herbicides.

2.  Entitlement to service connection for idiopathic thrombocytopenia, to include as due to exposure to herbicides.

3.  Entitlement to service connection for nocardia bacterial infection, to include as due to exposure to herbicides.

4.  Entitlement to service connection for diabetes mellitus, to include as secondary to idiopathic thrombocytopenia therapy, or as due to exposure to herbicides.

5.  Entitlement to service connection for pseudomonas bacterial infection, to include as due to herbicide exposure.

6.  Entitlement to service connection for right and left lower extremity numbness, to include as due to herbicide exposure.
7.  Entitlement to service connection for kidney disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from December 1971 to December 1974, to include a tour of duty in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina, that denied the above claims.

In October 2012, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of the hearing is of record. 

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  All records in such files have been considered by the Board in adjudicating this matter.  

In correspondence dated in August 2014, the Veteran appears to raise the issue of service connection for a right shoulder disorder, as secondary to treatment for idiopathic thrombocytopenia.  The issue has been raised by the record, but has not been adjudicated by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over it, and it is referred to the agency of original jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).
A Veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era also will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).

The following diseases are associated with herbicide exposure for purposes of this presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias.  38 C.F.R. § 3.309(e).

Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  The amendments, in part, implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents.  In the National Academy of Sciences ' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  The amendment applies to claims received by VA on or after September 6, 2013 and to claims pending before VA on that date.  See 78 Fed. Reg. 54763 -54766 (September 6, 2013). 

However, a Veteran is not precluded from establishing the necessary linkage for service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange.  See McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Veteran asserts that he has chronic necrotizing lymphadenitis, idiopathic thrombocytopenia, nocardia bacterial infection, diabetes mellitus, pseudomonas bacterial infection, right and left lower extremity numbness, and kidney disease that are manifested as a result of exposure to Agent Orange during his period of active service.

Chronic Necrotizing Lymphadenitis 

With regard to the chronic necrotizing lymphadenitis, the Veteran asserts that he first noticed swollen lymph nodes following his return from Vietnam in 1976.  He added that in 1977, he had a mass removed from the neck; in 1979 he had a mass removed from the face; and in 1985 he had a mass removed from the left upper eyelid.  The Veteran underwent a VA Agent Orange Examination in March 2009.  A history of enlarged lymph nodes and a 1985 excision of a benign lymph node tumor of the left eyelid was indicated.  The examiner did not, however, provide a related current diagnosis, or comment as to whether the asserted disability was related to the Veteran's period of active service.

A letter from R. E. Smith, Jr., M.D., dated in November 2009, shows that the Veteran was said to have been followed since 1986.  He was noted as having had sinus histocytosis with massive lymphadenopathy, which was said to be a lymphoproliferative disorder, and as such, possibly caused by Dioxin and therefore Agent Orange exposure.  The Board finds that this opinion is inadequate, as it is speculative in nature.  See Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992) (doctor's letter stating probability in terms of "may or may not" was speculative).  

In light of the asserted linkage between the Veteran's disability and his already conceded exposure to Agent Orange in Vietnam, the Board believes a medical nexus opinion is needed to fairly decide this appeal.  VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical evaluation which is accurate and fully descriptive.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Idiopathic Thrombocytopenia, 
Nocardia Bacterial Infection, and Pseudomonas Bacterial Infection 

The Veteran asserts that he developed idiopathic thrombocytopenia in November 1993, nocardia bacterial infection of the left lung in July 2004, and pseudomonas bacterial infection thereafter.  He testified that each disorder is ultimately the result of exposure to Agent Orange in service.

The March 2009 VA Agent Orange Examination report shows a diagnosis that included idiopathic thrombocytopenia purpura since 1993; history of nocardosis of the left lung with nonhealing open wound in the left chest; and history of pulmonary embolism.  The examiner did not, however, provide an opinion as to whether the asserted disability was related to the Veteran's period of active service, to include exposure to Agent Orange.

The November 2009 letter from Dr. Smith that suggested the lymphoproliferative disorder was possibly caused by Agent Orange exposure notes that following the massive lymphadenopathy, the Veteran developed idiopathic thrombocytopenia, a B cell mediated problem, and many complications including nocardia infection of the left lung and secondary chronic bacterial infections because of the open wound. 

In light of the foregoing, the Board finds that an additional medical opinion must be provided in order to fairly decide this appeal.  See Tirpak, 2 Vet. App. at 610; McLendon, 20 Vet. App. at 79; Colvin, 1 Vet. App. at 175; Hatlestad, 3 Vet. App. at 216; Barr, 21 Vet. App. at 311.

Diabetes Mellitus

With specific regard to the asserted diabetes mellitus, during the October 2012 hearing, the Veteran indicated that he had not been diagnosed with diabetes mellitus, but that when treating intermittent episodes of idiopathic thrombocytopenia, his glucose levels require the use of insulin.  

Private hospital treatment records from the Intermedical Hospital of South Carolina dated in November 2004 show that the Veteran's past medical history was said to be significant for insulin dependent diabetes mellitus.  The March 2009 VA Agent Orange Examination report shows a diagnosis of suspected glucose intolerance and possible adult onset diabetes mellitus.  Private hospital treatment records dated in August 2009 show an assessment of remote history of diabetes, currently on medication.  In light of the fact that it remains unclear whether the Veteran has a current diagnosis of diabetes mellitus, and given the conceded exposure to Agent Orange in Vietnam, the Board finds that an additional examination is required so as to determine whether the Veteran has a current (at any time over the course of this appeal) diagnosis of diabetes mellitus.

Right and Left Lower Extremity Numbness

The Veteran has testified that he has numbness of both the right and left feet that was first manifested around 2005.  He added that he had reported the numbness to his doctors but that there was nothing that they could do.  The March 2009 VA Agent Orange Examination report notes numbness and tingling of both feet.  The examiner did not provide a related diagnosis or comment as to whether the asserted disability was related to the Veteran's period of active service.

As indicated above, early onset peripheral neuropathy is presumed to have been manifested as a result of exposure to Agent Orange.  Additionally, peripheral neuropathy may be a secondary manifestation of diabetes mellitus, which is currently on appeal before the Board.  As the nature of the Veteran's asserted disability is unclear, and as it may potentially be related to service or to a service-connected disability, the Board finds that a medical opinion must be provided in order to fairly decide this appeal.  See McLendon, 20 Vet. App. at 79; Colvin, 1 Vet. App. at 175; Hatlestad, 3 Vet. App. at 216; Barr, 21 Vet. App. at 311.

Kidney Disorder

The Veteran has testified that he has kidney disease, to include kidney stones, that are manifested as a result of his period of active service.  He added that his symptoms had their onset around 2005.  As the nature of the Veteran's asserted disability is unclear, and as it may potentially be related to service or to a service-connected disability, the Board finds that a medical opinion must be provided in order to fairly decide this appeal.  See McLendon, 20 Vet. App. at 79; Colvin, 1 Vet. App. at 175; Hatlestad, 3 Vet. App. at 216; Barr, 21 Vet. App. at 311.

Additional Development

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:


1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an appropriate physician to determine the nature and etiology of his asserted chronic necrotizing lymphadenitis, idiopathic thrombocytopenia, nocardia bacterial infection, diabetes mellitus, pseudomonas bacterial infection, right and left lower extremity numbness, and kidney disease.  The claims file, and a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.

(a)  If residuals of chronic necrotizing lymphadenitis are exhibited, is it at least as likely as not that such had their clinical onset in service, within the first post service year, or are otherwise related to service, including presumed Agent Orange exposure in Vietnam.

(b)  If residuals of idiopathic thrombocytopenia are exhibited, is it at least as likely as not that such had their clinical onset in service, within the first post service year, or are otherwise related to service, including presumed Agent Orange exposure in Vietnam.

(c) If residuals of nocardia bacterial infection are exhibited, is it at least as likely as not that such had their clinical onset in service, within the first post service year, or are otherwise related to service, including presumed Agent Orange exposure in Vietnam.

(d)  If residuals of pseudomonas bacterial infection are exhibited, is it at least as likely as not that such had their clinical onset in service, within the first post service year, or are otherwise related to service, including presumed Agent Orange exposure in Vietnam.

(e)  Does the Veteran have a current (at any time over the course of this appeal) diagnosis of diabetes mellitus?

(f)  If peripheral neuropathy of the right and/or left lower extremities is exhibited, is it at least as likely as not that it had its clinical onset in service, within the first post service year, or is otherwise related to service, including presumed Agent Orange exposure in Vietnam.

(g)  If residuals of a kidney disorder are exhibited, is it at least as likely as not that such had their clinical onset in service, within the first post service year, or are otherwise related to service, including presumed Agent Orange exposure in Vietnam.

(h)  The examiner should also provide an opinion as to whether any peripheral neuropathy or kidney disease was, at least as likely as not, either caused or aggravated by a service-connected disability.  If aggravated, specify the baseline of each disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

In offering each requested opinion, the examiner must consider and discuss the November 2009 letter from R. E. Smith, Jr., M.D., that suggests the Veteran has a lymphoproliferative disorder possibly caused by Dioxin and therefore Agent Orange exposure.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

